UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 Commission file number 001-33198 TEEKAY OFFSHORE PARTNERS L.P. (Exact name of Registrant as specified in its charter) Bayside House Bayside Executive Park West Bay Street & Blake Road P.O. Box AP-59212, Nassau, Bahamas (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40- F Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1). Yes No X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7). Yes No X Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- Page 1 of 31 TEEKAY OFFSHORE PARTNERS L.P. AND SUBSIDIARIES REPORT ON FORM 6-K FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 INDEX PART I: FINANCIAL INFORMATION PAGE Item 1. Financial Statements (Unaudited) Report of Independent Registered Public Accounting Firm 3 Unaudited Consolidated Statements of Income for the three and nine months ended September, 2007 and 2006 4 Unaudited Consolidated Balance Sheets as at September 30, 2007 and December 31, 2006 5 Unaudited Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 6 Unaudited Consolidated Statements of Changes In Partners’ Equity for the nine months ended September 30, 2007 7 Notes to the Unaudited Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 PART II: OTHER INFORMATION 29 SIGNATURES 30 Page 2 of 31 ITEM 1 -FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Unitholders of Teekay Offshore Partners L.P. We have reviewed the consolidated balance sheet of Teekay Offshore Partners L.P. (successor to Teekay Offshore Partners Predecessor) and subsidiaries (or the Partnership) as of September 30, 2007, the related consolidated statement of income for the three and nine months ended September 30, 2007 and 2006, the cash flows for the nine months ended September 30, 2007 and 2006, and the changes in consolidated partners’ equity for the nine months ended September 30, 2007. These financial statements are the responsibility of the Partnership's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the consolidated financial statements referred to above for them to be in conformity with United States generally accepted accounting principles. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of the Partnership as of December 31, 2006, and the related consolidated statements of income, changes in partners’ equity and cash flows for the year then ended (not presented herein), and in our report dated March 14, 2007, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying consolidated balance sheet as of December 31, 2006, is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. Vancouver, Canada /s/ ERNST & YOUNG LLP October 31, 2007 Chartered Accountants Page 3 of 31 TEEKAY OFFSHORE PARTNERS L.P. AND SUBSIDIARIES (Note 1) (Successor to Teekay Offshore Partners Predecessor) UNAUDITED CONSOLIDATED STATEMENTS OF INCOME (in thousands of U.S. dollars, except unit and per unit data) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 $ VOYAGE REVENUES (including $37,173 and $116,019 from related parties for the three and nine months ended September 30, 2007, respectively and $10,421 and $122,357 for the three and nine months ended September 30, 2006, respectively - notes 10a, 10b, 10d, 10e, and 10h) 192,050 152,646 571,991 539,370 OPERATING EXPENSES Voyage expenses 36,458 24,126 107,798 72,470 Vessel operating expenses 35,247 24,520 99,025 77,474 Time-charter hire expense 37,161 38,988 111,749 204,618 Depreciation and amortization 31,318 24,958 88,942 76,289 General and administrative (including $15,156 and $43,011 from related parties for the three and nine months ended September 30, 2007, respectively and $1,363 and $4,057 for the three and nine months ended September 30, 2006, respectively - notes 10c, 10g, and 10i) 15,731 13,983 47,153 57,452 Vessel and equipment writedowns and (gain) on sale of vessels (note 14) - (6,404 ) - (4,254 ) Restructuring charge - 353 - 806 Total operating expenses 155,915 120,524 454,667 484,855 Income from vessel operations 36,135 32,122 117,324 54,515 OTHER ITEMS Interest expense (note 7) (21,578 ) (13,845 ) (57,640 ) (38,349 ) Interest income 1,784 1,041 4,268 4,332 Equity income from joint ventures - 1,365 - 4,556 Foreign currency exchange (loss) gain (4,372 ) 7,492 (14,329 ) (11,196 ) Income tax (expense) recovery (note 12) (6,057 ) 4,518 (2,683 ) (3,244 ) Other income - net (note 9) 2,965 2,770 8,266 8,464 Total other items (27,258 ) 3,341 (62,118 ) (35,437 ) Income before non-controlling interest 8,877 35,463 55,206 19,078 Non-controlling interest(note 1) (6,763 ) (3,162 ) (42,546 ) (3,576 ) Net income 2,114 32,301 12,660 15,502 General partner’s interest in net income 42 - 253 - Limited partners’ interest: (note 15) Net income 2,072 32,301 12,407 15,502 Net income per: - Common unit (basic and diluted) 0.21 2.56 0.91 1.23 - Subordinated unit (basic and diluted) 0.00 2.56 0.35 1.23 - Total unit (basic and diluted) 0.11 2.56 0.64 1.23 Weighted average number of units outstanding: - Common units (basic and diluted) 9,800,000 2,800,000 9,800,000 2,800,000 - Subordinated units (basic and diluted) 9,800,000 9,800,000 9,800,000 9,800,000 - Total units (basic and diluted) 19,600,000 12,600,000 19,600,000 12,600,000 Cash distributions declared per unit 0.35 - 0.75 - The accompanying notes are an integral part of the unaudited consolidated financial statements. Page 4 of 31 TEEKAY OFFSHORE PARTNERS L.P. AND SUBSIDIARIES (Note 1) (Successor to Teekay Offshore Partners Predecessor) UNAUDITED CONSOLIDATED BALANCE SHEETS (in thousands of U.S. dollars) As at September 30, 2007 $ As at December 31, 2006 $ ASSETS Current Cash and cash equivalents (note 7) 96,589 113,986 Accounts receivable, net 44,424 24,635 Net investment in direct financing leases - current 22,690 21,764 Prepaid expenses 31,750 24,608 Other assets 8,297 7,732 Total current assets 203,750 192,725 Vessels and equipment(note 7) At cost, less accumulated depreciation of $662,633(December 31, 2006 -$581,994) 1,659,079 1,524,842 Net investment in direct financing leases 83,526 92,018 Other assets 30,240 38,198 Intangible assets - net (note 5) 58,122 66,425 Goodwill – shuttle tanker segment 127,113 127,113 Total assets 2,161,830 2,041,321 LIABILITIES AND PARTNERS’ EQUITY Current Accounts payable 14,447 7,366 Accrued liabilities 34,167 42,987 Current portion of long-term debt (note 7) 18,980 17,656 Due to affiliate (note 10k) 10,378 16,951 Total current liabilities 77,972 84,960 Long-term debt (note 7) 1,430,421 1,285,696 Deferred income taxes 88,283 71,583 Other long-term liabilities 29,774 32,163 Total liabilities 1,626,450 1,474,402 Commitments and contingencies (notes 7, 10, 11, 13 and 16) Non-controlling interest 429,041 427,977 Partners’ equity Partners’ equity 102,321 133,642 Accumulated other comprehensive income (note 8) 4,018 5,300 Total partners’ equity 106,339 138,942 Total liabilities and partners’ equity 2,161,830 2,041,321 The accompanying notes are an integral part of the unaudited consolidated financial statements. Page 5 of 31 TEEKAY OFFSHORE PARTNERS L.P. AND SUBSIDIARIES (Note 1) (Successor to Teekay Offshore Partners Predecessor) UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of U.S. dollars) Nine Months Ended September 30, 2007 2006 $ $ Cash and cash equivalents provided by (used for) OPERATING ACTIVITIES Net income 12,660 15,502 Non-cash items: Depreciation and amortization 88,942 76,289 Non-controlling interest 42,546 3,576 Gain on sale of vessels - (6,404 ) Loss on writedown of vessels and equipment - 2,150 Deferred income tax expense 2,683 3,244 Equity income (net of dividends received: September 30, 2006 - $5,000) - 540 Unrealized foreign currency exchange loss and other - net 13,222 8,397 Change in non-cash working capital items related to operating activities (25,686 ) 16,422 Distribution from subsidiaries to non-controlling interest owners (44,192 ) (4,224 ) Expenditures for drydocking (31,673 ) (22,415 ) Net operating cash flow 58,502 93,077 FINANCING ACTIVITIES Proceeds from long-term debt 137,000 545,750 Scheduled repayments of long-term debt (12,151 ) - Prepayments of long-term debt (115,000 ) (93,527 ) Prepayments of capital lease obligation - (34,245 ) Expenses from initial public offering of common units (2,793 ) - Net advances to affiliate - (463,533 ) Equity distribution to Teekay Corporation - (53,731 ) Cash distributions paid (15,000 ) - Net financing cash flow (7,944 ) (99,286 ) INVESTING ACTIVITIES Expenditures for vessels and equipment (13,341 ) (21,370 ) Purchase of Navion Bergen LLC and Navion Gothenburg LLC (note 10j) (65,389 ) - Proceeds from sale of vessels and equipment 3,225 8,904 Investment in direct financing leases (8,332 ) (6,797 ) Repayment of direct financing leases 15,882 13,897 Other - (12,646 ) Net investing cash flow (67,955 ) (18,012 ) Decrease in cash and cash equivalents (17,397 ) (24,221 ) Cash and cash equivalents, beginning of the period 113,986 128,986 Cash and cash equivalents, end of the period 96,589 104,765 Supplemental cash flow information (note 6) The accompanying notes are an integral part of the unaudited consolidated financial statements. Page 6 of 31 TEEKAY OFFSHORE PARTNERS L.P. AND SUBSIDIARIES (Note 1) (Successor to Teekay Offshore Partners Predecessor) UNAUDITED CONSOLIDATED STATEMENTS OF CHANGES IN PARTNERS’ EQUITY (all tabular amounts stated in thousands of U.S. dollars, except unit and per unit data) PARTNERS’ EQUITY Limited Partners Common Subordinated General Partner Accumulated Other Comprehensive Income Total Units $ Units $ Balance as at December 31, 2006 9,800 134,714 9,800 (1,052 ) (20 ) 5,300 138,942 Net income (January 1 – September 30, 2007) 8,932 3,475 253 12,660 Other comprehensive income: Unrealized gain on derivative instruments (notes 8 and 11) 84 84 Reclassification adjustment for gain on derivative instruments included in net income (notes 8 and 11) (1,366 ) (1,366 ) Offering costs from public offering of limitedpartnership interests (93 ) (93 ) Purchase of Navion Bergen LLC and Navion Gothenburg LLC from Teekay Corporation (note 10j) (14,155 ) (14,155 ) (578 ) (28,888 ) Cash distributions (7,350 ) (7,350 ) (300 ) (15,000 ) Balance as at September 30, 2007 9,800 122,048 9,800 (19,082 ) (645 ) 4,018 106,339 The accompanying notes are an integral part of the unaudited consolidated financial statements. Page 7 of 31 TEEKAY OFFSHORE PARTNERS L.P. AND SUBSIDIARIES (Successor to Teekay Offshore Partners Predecessor) NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts stated in thousands of U.S. dollars, except unit and per unit data or unless otherwise indicated) 1.Basis of Presentation During August 2006, Teekay Corporation formed Teekay Offshore Partners L.P., a Marshall Islands limited partnership (the Partnership), as part of its strategy to expand in the marine transportation, processing and storage sectors of the offshore oil industry and for the Partnership to acquire, in connection with the Partnership’s initial public offering of its common units, a 26.0% interest in Teekay Offshore Operating L.P. (or OPCO), consisting of a 25.99% limited partner interest to be held directly by the Partnership and a 0.01% general partner interest to be held through the Partnership’s ownership of Teekay Offshore Operating GP L.L.C., OPCO’s sole general partner. Prior to the closing of the Partnership’s initial public offering on December 19, 2006, Teekay Corporation transferred eight Aframax-class conventional crude oil tankers to a subsidiary of Norsk Teekay Holdings Ltd. (or Norsk Teekay) and one floating storage and offtake (or FSO) unit to Teekay Offshore Australia Trust. Teekay Corporation then transferred to OPCO all of the outstanding interests of four wholly-owned subsidiaries— Norsk Teekay, Teekay Nordic Holdings Inc. (or Teekay Nordic), Teekay Offshore Australia Trust and Pattani Spirit L.L.C. These four wholly-owned subsidiaries, the assets of which include the eight Aframax-class conventional crude oil tankers and the FSO unit, are collectively referred to as Teekay Offshore Partners Predecessor or the Predecessor. The excess of the price paid by the Partnership over the book value of these assets was $226.8 million and was accounted for as an equity distribution to Teekay Corporation. Immediately prior to the closing of the Partnership’s initial public offering, Teekay Corporation sold to the Partnership the 25.99% limited partner interest in OPCO and its subsidiaries and a 100% interest in Teekay Offshore Operating GP L.L.C., which owns the 0.01% general partner interest in OPCO, in exchange for (a)the issuance to Teekay Corporation of 2,800,000 common units and 9,800,000 subordinated units of the Partnership and a $134.6 million non-interest bearing promissory note and (b)the issuance of the 2.0% general partner interest in the Partnership and all of the Partnership’s incentive distribution rights to Teekay Offshore GP L.L.C., a wholly owned subsidiary of Teekay Corporation (or the General Partner). The Partnership controls OPCO through its ownership of OPCO’s general partner, and Teekay Corporation owns the remaining 74.0% interest in OPCO. These transfers represented a reorganization of entities under common control and were recorded at historical cost. Immediately preceding the public offering, the net book equity of the Partnership’s 26% share of these assets was $3.5 million. The accompanying unaudited interim consolidated financial statements for periods prior to the initial public offering reflect the combined consolidated financial position, results of operations and cash flows of the Predecessor and its subsidiaries.In the preparation of these unaudited interim combined consolidated financial statements of the Predecessor, general and administrative expenses were not identifiable as relating solely to the vessels. General and administrative expenses, which consist primarily of salaries and other employee related costs, office rent, legal and professional fees, and travel and entertainment, were allocated based on the Predecessor’s proportionate share of Teekay Corporation’s total ship-operating (calendar)days for each of the periods presented. Management believes this allocation reasonably presents the general and administrative expenses of the Predecessor. The accompanying unaudited interim consolidated financial statements have been prepared in accordance with United States generally accepted accounting principles (or GAAP). The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. These financial statements include the accounts of the Predecessor and its subsidiaries for the periods prior to the Partnership's initial public offering on December 19, 2006. For periods commencing December 19, 2006, the consolidated financial statements include the accounts of Teekay Offshore Partners L.P. and its subsidiaries. In addition, the consolidated financial statements include the accounts of the Predecessor’s and the Partnership’s controlled joint ventures from December 1, 2006, the date the joint venture operating agreements were amended such that OPCO obtained control of these joint ventures. Certain information and footnote disclosures required by GAAP for complete annual financial statements have been omitted and, therefore, these interim financial statements should be read in conjunction with the Partnership’s audited consolidated financial statements for the year ended December 31, 2006. In the opinion of the General Partner’s management, these interim consolidated financial statements reflect all adjustments, of a normal recurring nature, necessary to present fairly, in all material respects, the Partnership’s consolidated financial position, results of operations, changes in partners’ equity and cash flows for the interim periods presented. The results of operations for the interim periods presented are not necessarily indicative of those for a full fiscal year. Significant intercompany balances and transactions have been eliminated upon consolidation. 2.Change in Accounting Policy In July 2006, the Financial Accounting Standards Board (or FASB) issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes, an Interpretation of FASB Statement No. 109 (or FIN 48). This interpretation clarifies the accounting for uncertainty in income taxes recognized in financial statements in accordance with FASB Statement No. 109, Accounting for Income Taxes. FIN 48 requires companies to determine whether it is more-likely-than-not that a tax position taken or expected to be taken in a tax return will be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits of the position. If a tax position meets the more-likely-than-not recognition threshold, it is measured to determine the amount of benefit to recognize in the financial statements based on guidance in the interpretation. The Partnership adopted FIN 48 as of January 1, 2007. The adoption of FIN 48 did not have a significant impact on the Partnership’s financial position and results of operations. As of January 1 and September 30, 2007, the Partnership did not have any material unrecognized tax benefits or material accrued interest and penalties relating to taxes. The Partnership does not expect any material changes to its unrecognized tax positions within the next twelve months. Page 8 of 31 TEEKAY OFFSHORE PARTNERS L.P. AND SUBSIDIARIES (Successor to Teekay Offshore Partners Predecessor) NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts stated in thousands of U.S. dollars, except unit and per unit data or unless otherwise indicated) The Partnership recognizes interest and penalties related to uncertain tax positions in income tax expense.The tax years 2005 through 2006 remain open to examination by the major taxing jurisdiction to which the Partnership is subject. 3.Initial Public Offering On December 19, 2006, the Partnership completed its initial public offering (or the
